The suit is brought to restrain prosecution *Page 9 
of an action in another jurisdiction and the prayers are for injunctive relief. The Complaint sets up the issuance of an insurance policy by the plaintiff, its lapse, the death of the insured and a demand and refusal of payment under it. It is further alleged that there was a purported assignment of the claim to the defendant herein, that he brought action on it in Missouri, that the plaintiff had this removed to the Federal Court where it was remanded at the defendant's instance to the State Court. The finding of the Federal Court is set up; it is alleged the claim is fictitious, that the plaintiff has a right to trial in the Federal Court, that the defendant is not the bona fide owner of the claim, that the Court has jurisdiction of both parties, and that the plaintiff will suffer "irrevocable" damage if the defendant is not enjoined.
The answer admits both parties are residents of this State, admits the policy but denies it lapsed. It alleges a bona fide claim brought to a court of competent jurisdiction, it claims a bona fide assignment and sets up a trust as to the claim in the defendant, it admits the transfer of the cause from the State to the Federal Court and the remand to the State Court and claims the finding of the Federal Court in the remand and its judgment is res adjudicata estopping the suit.
The complaint recites the facts which it claims entitles it to the single relief asked — injunctive.
The answer denies these in part and sets up additional facts as a reason the relief should not be granted.
In a "Second Defense" of one paragraph the defendant pleads res adjudicata.
The defendant by denial and affirmative allegations claims, first, a bona fide cause; and second, res adjudicata as to the cause of the plaintiff.
In view of the character of the complaint and the relief sought therein the narrative form of the answer and its two defenses seem proper and sufficient.
   The motions are denied.